TABLE OF CONTENTS



Exhibit 10.8
 
 
 
 
STOCKHOLDERS’ AGREEMENT
by and among
MEDQUIST HOLDINGS INC.
and
S.A.C. PEI CB INVESTMENT, L.P.,
S.A.C. PEI CB INVESTMENT II, LLC and
INTERNATIONAL EQUITIES (S.A.C. ASIA) LIMITED
Dated as of February 4, 2011
 
 



--------------------------------------------------------------------------------



 



 



Table of Contents

                              Page   Article I.   INTRODUCTORY MATTERS     1  
 
  1.1   Defined Terms     1  
 
  1.2   Construction     3   Article II.   CORPORATE GOVERNANCE MATTERS     3  
 
  2.1   Board of Directors     3   Article III.   COVENANTS     4  
 
  3.1   Books and Records; Access     4  
 
  3.2   Additional Information     5   Article IV.   MISCELLANEOUS     5  
 
  4.1   Termination     5  
 
  4.2   Notices     5  
 
  4.3   Further Assurances     6  
 
  4.4   Assignment     6  
 
  4.5   Amendment; Waiver     6  
 
  4.6   Third Parties     6  
 
  4.7   Governing Law     6  
 
  4.8   Consent to Jurisdiction     6  
 
  4.9   Waiver of Jury Trial     7  
 
  4.10   Specific Performance     7  
 
  4.11   Entire Agreement     7  
 
  4.12   Titles and Headings     7  
 
  4.13   Severability     8  
 
  4.14   Counterparts     8  
 
  4.15   Effectiveness     8  



i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

STOCKHOLDERS’ AGREEMENT
          STOCKHOLDERS’ AGREEMENT, dated as of February 4, 2011 (and effective
as set forth in Section 4.15 of this Agreement), by and among MedQuist Holdings
Inc., which shall be a Delaware corporation at the time of the IPO (the
“Company”) and S.A.C. PEI CB Investment, L.P., a Cayman Islands limited
Partnership (“SAC CBI”), S.A.C. PEI CB Investment II, LLC, a Delaware limited
liability company (“SAC CBI II”) and International Equities (S.A.C. Asia)
Limited, a company incorporated under the Companies Act of 2001 of Mauritius
(“SAC Asia” and, together with SAC CBI and SAC CBI II, collectively, the “SAC
Entities”).
BACKGROUND:
          WHEREAS, the Company is currently contemplating an underwritten
initial public offering (“IPO”) of shares of its Common Stock (as defined in
Section 1.1); and
          WHEREAS, in connection with, and effective upon, the date of
completion of the IPO (the “Closing Date”) of the Company, the Company and the
SAC Entities wish to set forth certain understandings between such parties,
including with respect to certain governance matters.
          NOW, THEREFORE, the parties agree as follows:
ARTICLE I. INTRODUCTORY MATTERS
          1.1 Defined Terms
          In addition to the terms defined elsewhere herein, the following terms
have the following meanings when used herein with initial capital letters:
     “Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated
under the Exchange Act, as in effect on the date hereof.
     “Agreement” means this Stockholders’ Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.
     “Applicable Law” means, with respect to any Person, any statute, law,
regulation, ordinance, rule, injunction, order, decree, governmental approval,
directive, requirement, or other governmental restriction or any similar form
of, decision of, or determination by, any governmental authority or the
Exchange, applicable to such Person or its Subsidiaries or their respective
assets.
     “beneficially own” has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.
     “Board” means the board of directors of the Company.
     “Business Day” means a day other than a Saturday, Sunday, federal or New
York State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.
     “Closing Date” has the meaning set forth in the Background.





--------------------------------------------------------------------------------



TABLE OF CONTENTS



2



     “Company” has the meaning set forth in the preamble.
     “Common Stock” means the shares of common stock, par value $0.10 per share,
of the Company, and any other capital stock of the Company into which such stock
is reclassified or reconstituted and any other common stock of the Company.
     “Control” (including its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) of a Person.
     “Director” means any member of the Board.
     “Exchange” means The NASDAQ Global Market or such other stock exchange or
securities market on which the Common Stock is listed or quoted.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “IPO” has the meaning set forth in the Background.
     “Law” means any statute, law, regulation, ordinance, rule, injunction,
order, decree, governmental approval, directive, requirement, or other
governmental restriction or any similar form of decision of, or determination
by, or any interpretation or administration of any of the foregoing by, any
Governmental Authority.
     “Permitted Assigns” means with respect to the SAC Entities, their
respective Affiliates and successors and, with the express written consent of
the SAC Entity Transferring such shares, any Transferee of shares of Common
Stock Transferred by such SAC Entity, other than pursuant to a widely
distributed public sale, that agrees to become party to, and to be bound to the
same extent as its Transferor by the terms of, this Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
     “SAC Asia” has the meaning set forth in the preamble.
     “SAC CBI” has the meaning set forth in the preamble.
     “SAC CBI II” has the meaning set forth in the preamble.
     “SAC Designee” has the meaning set forth in Section 2.1(b).
     “SAC Entities” has the meaning set forth in the preamble.
     “Stockholders” has the meaning set forth in Section 2.1(a).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3

     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
ownership interest in the limited liability company, partnership, association or
other business entity is at the time owned or Controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or Control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.
     “Transfer” (including its correlative meanings, “Transferor”, Transferee”
and “Transferred”) shall mean, with respect to any security, directly or
indirectly, to sell, contract to sell, give, assign, hypothecate, pledge,
encumber, grant a security interest in, offer, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of any economic,
voting or other rights in or to such security. When used as a noun, “Transfer”
shall have such correlative meaning as the context may require.
          1.2 Construction
          The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party. Unless the context otherwise
requires: (a) “or” is disjunctive but not exclusive, (b) words in the singular
include the plural, and in the plural include the singular, and (c) the words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.
ARTICLE II. CORPORATE GOVERNANCE MATTERS
          2.1 Board of Directors
          (a) On the Closing Date, the Board shall consist of no more than nine
Directors. The SAC Entities and their Permitted Assigns (collectively, the
“Stockholders”) shall have the right to nominate three Directors.
          (b) Following the Closing Date, the Stockholders shall have the right,
but not the obligation, to nominate to the Board a number of designees equal to:
(i) three Directors, so long as the Stockholders collectively beneficially own
at least 20% or more of the voting power of all shares of the Company’s capital
stock entitled to vote generally in the election of Directors; (ii) two
Directors, so long as the Stockholders collectively beneficially own at least
10% of the voting power of all shares of the Company’s capital stock entitled to
vote generally in the election of Directors; and (iii) one Director, so long as
the Stockholders collectively beneficially own at least 5% of the voting power
of all shares of the Company’s capital stock entitled to vote generally in the
election of Directors; provided, that the Stockholders shall be deemed to
collectively beneficially own the shares of the Company’s capital stock



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4

with regard to which a Stockholder has been granted a proxy to vote such shares,
so long as such proxy remains in effect. If the Stockholders have nominated less
than the total number of designees that the Stockholders are entitled to
nominate pursuant to this Section 2.1(b), then the Stockholders shall have the
right, at any time, to nominate such additional designee(s) to which they are
entitled, in which case, the Directors shall take all necessary corporation
action to (x) enable the Stockholders to nominate such additional individual(s),
whether by increasing the size of the Board, subject to the maximum number of
Directors set forth in the Certificate of Incorporation of the Company, or
otherwise, (y) designate such additional individual(s) nominated by the
Stockholders as Directors and (z) cause the election of such additional
individual(s) to the Board. Each such person whom the Stockholders shall
actually nominate pursuant to this Section 2.1(b) and who thereafter is serving
as a Director shall be referred to herein as a “SAC Designee”).
          (c) In accordance with the Certificate of Incorporation, and as
indicated in Section 2.1(b), the initial Board shall be divided into three
classes designated Class I, Class II and Class III. Each class shall consist, as
nearly as possible, of one-third of the total number of Directors constituting
the entire Board. Class I directors (“Class I Directors”) shall be originally
elected for a term expiring at the succeeding annual meeting of stockholders,
Class II directors (“Class II Directors”) shall be originally elected for a term
expiring at the second succeeding annual meeting of stockholders, and Class III
directors (“Class III Directors”) shall be originally elected for a term
expiring at the third succeeding annual meeting of stockholders, in each case
following the Closing Date. The SAC Designees shall at all times be apportioned
among the classes as nearly equal as possible.
          (d) In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any SAC Designee, the
remaining Directors and the Company shall cause the vacancy created thereby to
be filled by a new designee of the Stockholders as soon as possible, and the
Company hereby agrees to take, at any time and from time to time, all actions
necessary to accomplish the same. No SAC Designee may be removed without the
written request of the Stockholders, and any such removal so effected by the
written request of the Stockholders shall be effective upon the Company’s
receipt of such written request or, if applicable, such other time set forth
therein.
          (e) The Company agrees to include in the slate of nominees recommended
by the Board the persons designated pursuant to this Section 2.1 and to use its
best efforts to cause the election of each such designee to the Board, including
nominating such individuals to be elected as Directors as provided herein.
ARTICLE III. COVENANTS
          3.1 Books and Records; Access
          The Company shall, and shall cause its Subsidiaries to, keep proper
books, records and accounts, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Company and each
of its Subsidiaries in accordance with generally accepted accounting principles.
The Company shall, and shall cause its Subsidiaries to, permit the Stockholders
and their respective designated representatives, at reasonable times and upon
reasonable prior notice to the Company, to review the books and records of the
Company or any of such Subsidiaries and to discuss the affairs, finances and
condition of the Company or any of such Subsidiaries with the officers of the
Company or any such Subsidiary; provided, however, that the Company shall not be
required to disclose any privileged information of the Company so long as the
Company has used its best efforts to enter into an arrangement pursuant to which
it may provide such information to the Stockholders without the loss of any such
privilege.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5

          3.2 Additional Information
          The Company will promptly deliver to each Stockholder when available
such financial, operating, capital expenditure and other information as
reasonably requested by such Stockholder; provided, however, that the Company
shall not be required to disclose any privileged information of the Company so
long as the Company has used its best efforts to enter into an arrangement
pursuant to which it may provide such information to the Stockholder without the
loss of any such privilege.
ARTICLE IV. MISCELLANEOUS
          4.1 Termination
          This Agreement shall terminate on the earlier to occur of: (x) such
time as the Stockholders are no longer entitled to designate a Director pursuant
to Section 2.1(b) and (y) with regard to any particular Stockholder, upon the
delivery of a written notice by such Stockholder to the Company requesting that
this Agreement terminate as to such Stockholder (or, if applicable, such other
time set forth therein).
          4.2 Notices
          Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party hereto shall be in writing, shall
be and shall be deemed given when (a) delivered personally, (b) five
(5) Business Days after being sent by certified or registered mail, postage
prepaid, return receipt requested, (c) one (1) Business Day after being sent by
Federal Express or other nationally recognized overnight courier, or (d) upon
confirmation of receipt, if transmitted by facsimile, to the parties at the
following addresses (or at such other address for a party as shall be specified
by notice from such party):
     if to the Company:
MedQuist Holdings Inc.
9009 Carothers Parkway
Franklin, TN 37067
Attention: Chief Financial Officer
     if to any of the SAC Entities:
c/o S.A.C. Capital Advisors, L.P.
72 Cummings Point Road
Stamford, CT 06902
Attention: General Counsel
Fax: 203-823-4209
     with a required copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017-3954
Attention: D. Rhett Brandon
Fax: (212) 455-2502



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6

          4.3 Further Assurances
          The parties hereto will use their best efforts to sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things as
may be necessary in order to give full effect to this Agreement and every
provision hereof.
          4.4 Assignment
          Neither the Company nor the Stockholders shall assign all or any part
of this Agreement without the prior written consent of the other party;
provided, however, that each of the Stockholders shall be entitled to assign, in
whole or in part, at any time and from time to time, to any of their respective
Permitted Assigns without such prior written consent. Except as otherwise
provided herein, this Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns.
          4.5 Amendment; Waiver
          This Agreement may be amended, supplemented or otherwise modified only
by a written instrument executed by the parties hereto. No waiver by any party
of any of the provisions hereof will be effective unless explicitly set forth in
writing and executed by the party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, will be
deemed to constitute a waiver by the party taking such action of compliance with
any covenants or agreements contained herein. The waiver by any party hereto of
a breach of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach.
          4.6 Third Parties
          This Agreement does not create any rights, claims or benefits inuring
to any Person that is not a party hereto nor create or establish any third party
beneficiary hereto.
          4.7 Governing Law
          THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF
LAWS OR SIMILAR RULES OR PRINCIPLES THAT MIGHT REQUIRE THE APPLICATION TO THIS
AGREEMENT OF THE LAWS OF ANOTHER JURISDICTION.
          4.8 Consent to Jurisdiction
          Each party to this Agreement, by its execution hereof, (a) hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York, New York for the purpose of any action, claim, cause
of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (b) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert, and agrees not to allow any of its
subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such proceeding brought in one of the above-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



7

named courts is improper, or that this Agreement or the subject matter hereof
may not be enforced in or by such court and (c) hereby agrees not to commence or
maintain any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action, claim, cause
of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Each party hereto hereby
consents to service of process in any such proceeding in any manner permitted by
New York law, and agrees that service of process by registered or certified
mail, return receipt requested, at its address specified pursuant to Section 4.2
hereof is reasonably calculated to give actual notice. Notwithstanding the
foregoing in this Section 4.8, a party may commence any action in a court other
than the above-named courts solely for the purpose of enforcing an order or
judgment issued by one of the above-named courts.
          4.9 Waiver of Jury Trial
          TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 4.9
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
          4.10 Specific Performance
          Each of the parties hereto acknowledges and agrees that in the event
of any breach of this Agreement by any of them, the non-breaching party would be
irreparably harmed and could not be made whole by monetary damages. Each party
accordingly agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties, in addition to any
other remedy to which they may be entitled at law or in equity, shall be
entitled to compel specific performance of this Agreement.
          4.11 Entire Agreement
          This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof. There are no agreements,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter.
          4.12 Titles and Headings



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8

          The section headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.
          4.13 Severability
          If one or more of the provisions, paragraphs, words, clauses, phrases
or sentences contained herein, or the application thereof in any circumstances,
is held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision, paragraph, word,
clause, phrase or sentence in every other respect and of the remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof shall not be
in any way impaired, it being intended that all rights, powers and privileges of
the parties hereto shall be enforceable to the fullest extent permitted by Law.
          4.14 Counterparts
          This Agreement may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which together will be deemed
to be one and the same instrument.
          4.15 Effectiveness
          This Agreement shall become effective upon the Closing Date.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, each of the undersigned has executed this
Agreement or caused this Agreement to be executed on its behalf as of the date
first written above.

            MEDQUIST HOLDINGS INC.
      By:   /s/ Clyde Swoger       Name:   Clyde Swoger       Title:   CFO    

            S.A.C. PEI CB INVESTMENT, L.P.

By: S.A.C. PEI CB Investment GP, Limited, its general partner
      By:   /s/ Peter Nussbaum       Name:   Peter Nussbaum       Title:  
Authorized Signatory    

            S.A.C. PEI CB INVESTMENT II, LLC

By: S.A.C. Private Capital Group, LLC, its manager
      By:   /s/ Peter Nussbaum       Name:   Peter Nussbaum       Title:  
Authorized Signatory    

            INTERNATIONAL EQUITIES (S.A.C. ASIA) LIMITED
      By:   /s/ Peter Nussbaum       Name:   Peter Nussbaum       Title:  
Authorized Signatory    



[Signature Page to IPO Stockholders' Agreement]